Case 1:19-cv-00005-MSM-PAS Document 32-1 Filed 06/18/19 Page 1 of 5 PageID #: 457




                         EXHIBIT A
Case 1:19-cv-00005-MSM-PAS Document 32-1 Filed 06/18/19 Page 2 of 5 PageID #: 458
       REDACTED




                  REDACTED
Case 1:19-cv-00005-MSM-PAS Document 32-1 Filed 06/18/19 Page 3 of 5 PageID #: 459




                REDACTED
Case 1:19-cv-00005-MSM-PAS Document 32-1 Filed 06/18/19 Page 4 of 5 PageID #: 460




               REDACTED
Case 1:19-cv-00005-MSM-PAS Document 32-1 Filed 06/18/19 Page 5 of 5 PageID #: 461




               REDACTED
